Citation Nr: 1538243	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  09-16 433	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a liver disease, and if so, whether service connection is warranted.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disability, and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to September 1967 and from January to July 1991, including service in the Republic of Vietnam and in Southwest Asia.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The April 2008 rating decision, in relevant part, declined to reopen previously denied claims of entitlement to service connection for chronic persistent hepatitis and an anxiety reaction.  The Board remanded the issues on appeal in November 2012 for further evidentiary development.

The liver condition claim on appeal was adjudicated specifically as a claim for hepatitis; however, the record shows a history of additional liver diagnoses, and the scope of a disability claim may include any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Cf. Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has expanded the claims on appeal accordingly.  Notably, however, a claim of entitlement to service connection for a liver condition was previously denied in a final January 1968 rating decision while the claim for service connection for hepatitis has not been finally decided.  Accordingly, while new and material evidence is required to reopen the previously denied liver condition claim, the claim for service connection for the hepatitis aspect of the claim is properly considered de novo.  Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

The issues of entitlement to service connection for hepatitis and a liver disease, on the merits, and of whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  Entitlement to service connection for a liver condition was previously denied in a January 1968 rating decision and for hepatitis in a November 1973 rating decision.  The Veteran did not perfect an appeal of the 1968 rating decision after issuance of an April 1968 statement of the case (SOC), and did not submit a notice of disagreement within a year of the notice of the November 1973 rating decision; nor new and material evidence within one year of the rating decision; nor was new and material evidence received during the appeal period after either decision.

2.  Evidence received since the January 1968 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a liver disease.


CONCLUSION OF LAW

1.  The January 1968 and November 1973 rating decisions that denied entitlement to service connection for a liver condition are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2014).

2.  Evidence received since the November 1973 rating decision is new and material; and the claim of entitlement to service connection for a liver disease is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for a liver condition was denied in a January 1968 rating decision, and although the Veteran filed a timely March 1968 notice of disagreement (NOD) with that decision, he did not subsequently perfect an appeal as to that claim following issuance of an April 1968 SOC.  Cf. 38 C.F.R. § 20.302(b) (2014).  Moreover, no additional evidence relevant to the claim was associated with the claims file within one year of issuance of the decision.  Cf. 38 C.F.R. § 3.156(b).  The January 1968 rating decisions is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The Veteran did not file a notice of disagreement (NOD) with a November 1973 rating decision that denied entitlement to service connection for hepatitis.  Relevant VA treatment records dated from August to September 1973, were recently obtained; but these were constructively of record at the time of the November 1973 rating decision.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  No additional evidence was received within a year after notice of the November 1973 rating decision.  Hence, it became final.

A previously denied claim may be reopened by submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

When determining whether evidence is new and material, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  

At the time of the January 1968 rating decision, evidence relevant to the liver condition claim included the Veteran's service treatment records (STRs) and a November 1967 VA examination report.  The basis for the denial of the liver condition claim in the January 1968 rating decision appeared to be due to a lack of current disability.  

Evidence of record at the time of the November 1973 rating decision included a report of VA hospitalization in August and September 1973, that included a diagnosis of chronic persistent hepatitis.  It was reported that he had done well until his service in Vietnam, when he developed hemolysis and had undergone a blood transfusion.  He had improved, but continued to experience elevated transaminases.

Relevant evidence obtained since the January 1968 rating decision includes VA treatment records dated through June 2012, including an assessment of chronic hepatitis C in a July 2007 treatment report; subsequently created STRs pertaining to the Veteran's National Guard service and second period of active duty, showing treatment for liver dysfunction; and a September 2008 NOD, revealing the Veteran's contention that hepatitis was incurred as a direct result of his service in Vietnam.  

This new evidence was not previously submitted, relates to unestablished facts necessary to substantiate this claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the service connection claim for a liver disease.  See Shade.  Specifically, the new evidence shows periodic treatment for liver disease over the last several years, shows a current liver diagnosis, and contains the Veteran's assertion that a liver condition was incurred during service in Vietnam.  The new evidence, therefore, is new and material, and the claim of entitlement to service connection for a liver disease is reopened.


ORDER

The claim of entitlement to service connection for a liver disease is reopened, and to this extent, the claim is granted.



REMAND

The finding of new and material evidence to reopen the claim of entitlement to service connection for a liver disease entitles the Veteran to a new VA examination.  Shade, 24 Vet. App. 110.

An April 208, VA outpatient treatment record lists hepatitis C on the Veteran's problem list, but there are no other recent records pertaining to liver disease.

Concerning the petition to reopen the service connection claim for a psychiatric disability, the Board previously remanded this claim, inter alia, to obtain reported VA treatment records dated since September 1967, to specifically include a June 1974 hospitalization report, from the San Juan VA Medical Center (VAMC).  While VA treatment records dated in 1973 were obtained, there was no indication as to whether additional records, to include the June 1974 report, were available.  See Veteran's January 1976 statement.  

The record contains the Veteran's assertion that he has anxiety due to combat.  His service personnel records are absent from the claims file.  See 38 C.F.R. § 3.159 (2014).

Accordingly, these claims are REMANDED for the following action:

1.  Obtain the Veteran's service personnel records pertaining to his periods of active duty.

2.  Obtain the Veteran's VA treatment records dated from August 1973 to specifically include a June 1974 hospitalization report, from the San Juan VAMC and all records of his treatment for hepatitis and other liver diseases or a psychiatric disability.  

If requested records from this time frame are unavailable, a negative reply is required.

3.  Then, schedule the Veteran for a new VA examination of his liver.  The examiner should review the claims file, including this REMAND.  All necessary studies and tests should be conducted.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current liver disease (any such disease present at any time since 2008) had its onset during either period of active duty or is related to an in-service disease, event, or injury, including the reaction to malaria medications during the first period of service.  

The examiner should note service treatment records showing suspected liver disease, a report of VA examination in November 1967 and VA hospitalization in August and September 1973; and more recent reports of hepatitis C.  

The examiner must provide reasons for all opinions, addressing relevant medical and lay evidence of record, including evidence of liver disease in the Veteran's service treatment records.

4.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


